


EXHIBIT 10.1


This document constitutes part of a prospectus covering securities
that have been registered under the Securities Act of 1933.


EOG RESOURCES, INC.
PERFORMANCE UNIT AWARD AGREEMENT


Grantee: [NAME] [EMPLOYEE ID]
Congratulations! You have been granted an Award of EOG Resources, Inc.
Performance Units as follows:
Date of Grant:
[GRANT DATE]
Performance Units granted under
this Award (subject to adjustment as set forth below):
[# UNITS]



The Compensation Committee of the Board of EOG Resources, Inc. (the “Company”)
hereby grants to you, the above-named Grantee, effective as of the Date of Grant
set forth above, a Performance Unit Award (the “Award”) in accordance with the
terms set forth below.
General. This Performance Unit Award Agreement (this “Agreement”) is governed by
the terms and conditions of the Amended and Restated EOG Resources, Inc. 2008
Omnibus Equity Compensation Plan (as may be amended from time to time, the
“Plan”), which is hereby made a part of this Agreement. All capitalized terms
that are not defined in this Agreement have the meanings ascribed to them under
the Plan. Under the terms of this Agreement and the Plan, a Performance Unit
ledger account will be maintained by the Company (or its agent) until you become
vested in the Performance Units (i.e., the lapse of the forfeiture restrictions
thereon) or the Performance Units are forfeited and canceled pursuant to this
Agreement.
Performance Period; TSR Rank; Performance Multiple. Upon the completion of the
Performance Period (as defined on Annex A) and the certification (in writing) by
the Committee of the Total Shareholder Return (as defined on Annex A) over the
Performance Period of the Company and each Peer Company (as defined on Annex A)
and the Company’s corresponding TSR Rank (see chart on Annex A) for the
Performance Period and the applicable Performance Multiple (as specified in the
chart on Annex A), such Performance Multiple shall be applied to the number of
Performance Units granted hereunder and, except in the case of an applicable
Performance Multiple of 100% or an applicable Performance Multiple of 0% (in
which case all Performance Units granted hereunder shall be deemed forfeited and
canceled), your Performance Unit ledger account shall be adjusted to reflect (i)
the additional Performance Units credited to you (in the case of a Performance
Multiple greater than 100%) or (ii) your decreased Performance Units (in the
case of a Performance Multiple less than 100% but greater than 0%).
After the application of the Performance Multiple, your resulting Performance
Units shall continue to vest subject to the provisions of this Agreement (except
in the case of an applicable Performance Multiple of 0%, in which case all
Performance Units granted hereunder shall be deemed forfeited and canceled).
Voting Rights; Dividend Equivalents. You will have no voting rights with respect
to the Company common stock represented by your Performance Units (including any
additional Performance Units which may be credited to you upon the completion of
the Performance Period based on the applicable Performance Multiple) until such
time as the Company common stock is issued to you upon your vesting in the
Performance Units. Dividend equivalents on unvested Performance Units shall
accrue and be credited by the Company for your benefit, and any such dividend
equivalents accrued and credited for your benefit through the date immediately
prior to the date of certification by the Committee of the applicable
Performance Multiple shall have the same Performance Multiple applied as is
applied to your Performance Units. However, such dividend equivalents (as so
adjusted) shall not be paid to you until you become vested in the related
Performance Units and shall be forfeited in the event of the forfeiture and
cancellation of the related Performance Units pursuant to this Agreement.
Vesting. Assuming your continuous employment with the Company or an Affiliate,
this Award shall vest on [five-year anniversary of grant date], and the shares
of Company common stock represented (on a one-for-one basis) by the Performance
Units granted hereunder (as adjusted for the applicable Performance Multiple,
and on a one-for-one basis) and all dividend equivalents with respect to such
Performance Units shall be distributed to you on the first business day
following [five-year anniversary of grant date] or as soon as administratively
practicable thereafter, but no later than 60 days after such date.






--------------------------------------------------------------------------------




Termination of Employment. If your employment with the Company or an Affiliate
terminates prior to [five-year anniversary of grant date], your Performance
Units granted hereunder, and any dividend equivalents credited with respect to
such Performance Units, shall vest and be distributed to you, or shall be
forfeited and canceled, as set forth below.
Due to Death. If your employment with the Company or an Affiliate terminates due
to death prior to [five-year anniversary of grant date], (i) all forfeiture
restrictions on the Performance Units granted hereunder shall lapse effective as
of the date of your death; (ii) the Performance Multiple to be applied to the
number of Performance Units granted hereunder shall be (A) 100%, if your date of
death is prior to the completion of the Performance Period, or (B) the
Performance Multiple for the Performance Period as certified by the Committee,
if your date of death is subsequent to the completion of the Performance Period;
and (iii) all shares of Company common stock represented by the Performance
Units granted hereunder (as adjusted for the applicable Performance Multiple)
shall be distributed to your beneficiary as soon as administratively practicable
following your date of death, but no later than 60 days after such date.
Due to Disability. If your employment with the Company or an Affiliate
terminates due to Disability prior to [five-year anniversary of grant date], (i)
all forfeiture restrictions on the Performance Units granted hereunder shall
lapse effective as of the date of such termination; (ii) the Performance
Multiple to be applied to the number of Performance Units granted hereunder
shall be the Performance Multiple for the Performance Period as certified by the
Committee; and (iii) all shares of Company common stock represented by the
Performance Units granted hereunder (as adjusted for the applicable Performance
Multiple) shall be distributed to you as soon as administratively practicable
following the later of (A) the date that is six months following the effective
date of such termination (to account for the six-month delay applicable to
specified employees described under “Section 409A” below) or (B) the completion
of the Performance Period and the Committee’s certification of the applicable
Performance Multiple in the year following the completion of the Performance
Period, but no later than 60 days after the later of such dates.
Due to Retirement After Age 62. If your employment with the Company or an
Affiliate terminates due to Retirement prior to [five-year anniversary of grant
date] and after attaining age 62 with at least five years of service with the
Company, (i) all forfeiture restrictions on the Performance Units granted
hereunder shall lapse effective as of the date of such termination; (ii) the
Performance Multiple to be applied to the number of Performance Units granted
hereunder shall be the Performance Multiple for the Performance Period as
certified by the Committee; and (iii) all shares of Company common stock
represented by the Performance Units granted hereunder (as adjusted for the
applicable Performance Multiple) shall be distributed to you as soon as
administratively practicable following the later of (A) the date that is six
months following the effective date of such Retirement (to account for the
six-month delay applicable to specified employees described under “Section 409A”
below) or (B) the completion of the Performance Period and the Committee’s
certification of the applicable Performance Multiple in the year following the
completion of the Performance Period, but no later than 60 days after the later
of such dates.
Due to Retirement Prior to Age 62. If your employment with the Company or an
Affiliate terminates voluntarily prior to [five-year anniversary of grant date]
and your termination is designated in writing by the Company as a
“Company-approved Retirement prior to age 62” with at least five years of
service with the Company, subject to such restrictions as the Company may impose
(including, but not limited to, a six-month post-employment non-competition
agreement), (i) the Performance Multiple to be applied to the number of
Performance Units granted hereunder shall be the Performance Multiple for the
Performance Period as certified by the Committee; and (ii) for each whole year
that has passed since the Date of Award set forth above up to and including the
effective date of such Retirement, you shall be eligible to receive a
distribution of 20% of the shares of Company common stock represented by the
Performance Units granted hereunder (as adjusted for the applicable Performance
Multiple). Such shares of Company common stock shall be distributed to you as
soon as administratively practicable following the later of (A) the date that is
six months following the effective date of such Retirement or (B) the completion
of the Performance Period and the Committee’s certification of the applicable
Performance Multiple in the year following the completion of the Performance
Period, but no later than 60 days after the later of such dates, provided that
you do not violate the provisions of any restrictive covenants to which you are
subject (including those set forth in any post-employment non-competition
agreement between you and the Company), in which case all Performance Units
(including any additional Performance Units which may have been credited to you
upon the completion of the Performance Period based on the applicable
Performance Multiple) shall be forfeited and canceled.




--------------------------------------------------------------------------------




Due to Involuntary Termination for Other than Performance Reasons. In the event
of your Involuntary Termination for any reason other than performance reasons
prior to [five-year anniversary of grant date], (i) the Performance Multiple to
be applied to the number of Performance Units granted hereunder shall be the
Performance Multiple for the Performance Period as certified by the Committee;
(ii) for each whole year that has passed since the Date of Grant set forth above
up to and including the effective date of such termination, you shall be
eligible to receive a distribution of 20% of the shares of Company common stock
represented by the Performance Units granted hereunder (as adjusted for the
applicable Performance Multiple); and (iii) such shares of Company common stock
shall be distributed to you as soon as administratively practicable following
the later of (A) the date that is six months following the effective date of
such termination (to account for the six-month delay applicable to specified
employees described under “Section 409A” below) or (B) the completion of the
Performance Period and the Committee’s certification of the applicable
Performance Multiple in the year following the completion of the Performance
Period, but no later than 60 days after the later of such dates.
Due to Performance Reasons, Cause or Voluntary Termination. In the event of your
Involuntary Termination for performance reasons, Termination for Cause, or
voluntary termination prior to [five-year anniversary of grant date], all
Performance Units granted hereunder (including any additional Performance Units
which may have been credited to you upon the completion of the Performance
Period based on the applicable Performance Multiple) shall be forfeited and
canceled.
Vesting Upon a Change in Control. Upon a Change in Control of the Company (as
defined in the Plan) prior to [five-year anniversary of grant date], (i) all
forfeiture restrictions on the Performance Units granted hereunder shall lapse
effective as of the effective date of the Change in Control of the Company; and
(ii) the Performance Multiple to be applied to the number of Performance Units
granted hereunder shall be (A) based on the respective Total Shareholder Return
of the Company and each of the Peer Companies over the Performance Period
(using, for purposes of such Total Shareholder Return calculations, the 30
calendar day period immediately preceding the effective date of the Change in
Control of the Company as the ending month of the Performance Period) as
certified by the Committee (or its successor), if the effective date of the
Change in Control of the Company is prior to the completion of the Performance
Period, or (B) the Performance Multiple for the Performance Period as certified
by the Committee (or its successor), if the effective date of the Change in
Control of the Company is subsequent to the completion of the Performance
Period. All shares of Company common stock represented by the Performance Units
granted hereunder (as adjusted for the applicable Performance Multiple) shall be
distributed to you as soon as administratively practicable following the
effective date of such Change in Control of the Company, but no later than 60
days after such date; provided, however, that if the event constituting the
Change in Control of the Company does not qualify as a change in effective
ownership or control of the Company for purposes of Section 409A, then, pursuant
to Section 13.2 of the Plan, such distribution shall be delayed until the
earliest time that such distribution would be Permissible under Section 409A.
Section 409A. The Plan and this Agreement are intended to meet the requirements
of Section 409A and shall be administered such that any payment, settlement, or
deferrals of amounts hereunder shall not be subject to any excise penalty tax
that may be imposed thereunder. The Company, in its sole discretion, shall
determine if you are a “specified employee” of the Company (as that phrase is
defined for purposes of Section 409A) on the date of your termination of
employment or your Retirement prior to [five-year anniversary of grant date] and
whether you are subject to any six-month delay in distribution of amounts due
you under this Agreement.
Delivery of Documents. By accepting the terms of this Agreement, you consent to
the electronic delivery of documents related to your current or future
participation in the Plan (including the Plan documents; this Agreement; any
other prospectus or other documents describing the terms and conditions of the
Plan and this Award; and the Company’s then-most recent annual report to
stockholders, Annual Report on Form 10-K and definitive proxy statement), and
you acknowledge that such electronic delivery may be made by the Company, in its
sole discretion, by one or more of the following methods: (i) the posting of
such documents on the Company’s intranet website or external website; (ii) the
posting of such documents on the UBS Financial Services, Inc. website; (iii) the
delivery of such documents via the UBS Financial Services, Inc. website; (iv)
the posting of such documents to another Company intranet website or third party
internet website accessible by you; or (v) delivery via electronic mail, by
attaching such documents to such electronic email and/or including a link to
such documents on a Company intranet website or external website or third party
internet website accessible by you. Notwithstanding the foregoing, you also
acknowledge that the Company may, in its sole discretion (and as an alternative
to, or in addition to, electronic delivery) deliver a paper copy of any such
documents to you. You further acknowledge that you may receive from the Company
a paper copy of any documents delivered electronically at no cost to you by
contacting the Company (Attention: Human Resources Department) by telephone or
in writing.




--------------------------------------------------------------------------------




Annex A
Definitions of Certain Terms


“Performance Period” shall mean the three-year period from and including January
20__ through December 20__.
“Total Shareholder Return” for a company (i.e., for the Company or a Peer
Company) shall mean such company’s average daily closing stock price for the
month immediately preceding the commencement of the Performance Period (i.e.,
December 20__) as compared to the average daily closing stock price for the
ending month of the Performance Period (i.e., December 20__), assuming the
reinvestment of dividends and as adjusted for stock splits, recapitalizations,
reorganizations or other similar adjustments or changes in the company’s capital
structure, and expressed as a percentage increase or decrease (as the case may
be) over the Performance Period.
“Peer Company” shall mean each of (i) Anadarko Petroleum Corporation (ticker
symbol: APC); (ii) Apache Corporation (ticker symbol: APA); (iii) Chesapeake
Energy Corporation (ticker symbol: CHK); (iv) Devon Energy Corporation (ticker
symbol: DVN); (v) Hess Corporation (ticker symbol: HES); (vi) Marathon Oil
Corporation (ticker symbol: MRO); (vii) Noble Energy, Inc. (ticker symbol: NBL);
and (viii) Pioneer Natural Resources Company (ticker symbol: PXD) (collectively,
and including any replacement Peer Company (as discussed below), the “Peer
Companies”); provided, however, that should any Peer Company (including any
replacement Peer Company) cease to be a publicly traded company as the result of
the consummation of a merger, acquisition, consolidation or similar transaction
during the Performance Period, then (A) such Peer Company shall, for purposes of
the Committee’s certification referenced above, be replaced (1) by
ConocoPhillips (ticker symbol: COP), or (2) if ConocoPhillips has previously
been selected as a replacement Peer Company pursuant to this proviso or it has
ceased to be a publicly traded company as the result of the consummation of a
merger, acquisition, consolidation or similar transaction during the Performance
Period, by Range Resources Corporation (ticker symbol: RRC), or (3) if both
ConocoPhillips and Range Resources Corporation have either previously been
selected as a replacement Peer Company pursuant to this proviso or have ceased
to be a publicly traded company as the result of the consummation of a merger,
acquisition, consolidation or similar transaction during the Performance Period,
by Continental Resources, Inc. (ticker symbol: CLR), and (B) the Total
Shareholder Return over the Performance Period of such replacement Peer Company
shall be measured from the beginning of the Performance Period; and, provided
further, should any Peer Company (including any replacement Peer Company), due
to its financial performance or financial condition (e.g., bankruptcy), cease to
have its voting stock be publicly traded (either temporarily or permanently),
such Peer Company shall nevertheless continue to be a Peer Company for purposes
of the Committee’s certification referenced above.


“TSR Rank” of the Company among the Nine Total Companies
(i.e., the Company and Eight (8) Peer Companies)




Applicable
“Performance Multiple”
1
200%
2
175%
3
150%
4
125%
5
100%
6
75%
7
50%
8
25%
9
0%





